DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watts et al. (PG Pub. 2013/0309328) in view of Edelman et al. (PG Pub. 2007/0021358).
Regarding Claim 1, Watts discloses measuring one or more pulmonary hemodynamic parameters of the patient to obtain a first pulmonary hemodynamic value (see par. 15); preloading vasculature by administering inhaled nitric oxide to the patient (see par. 25); measuring one or more pulmonary hemodynamic parameters of the patient after or during administration of inhaled nitric oxide to obtain a second pulmonary hemodynamic value (see par. 16); comparing the one or more hemodynamic parameters to a predetermined range (see par. 35); and adjusting the dose of inhaled nitric oxide if the one or more hemodynamic parameters are outside of the predetermined range (see par. 73 and 92). Watts does not elaborate on the application of this method to a left ventricular system for a patient with an LVAD. Edelman discloses a left ventricular assist device (see CPB; par. 18 and 22) that administers nitric oxide (see par. 59) and reduces the pump speed of CPB or turns it off (see par. 59 and 61). It would have been obvious to one of ordinary skill in the art at the time of the invention to wean patients off of the LVAD after seeing improvements in hemodynamic parameters following the administration of nitric oxide because Edelman teaches it helps the heart return to its normal functioning (see par. 52) and avoid the adverse side effects of depending on the LVAD (see par. 30).
Regarding Claim 2, Watts discloses wherein the pulmonary hemodynamic parameter is selected from left atrial pressure (LAP), pulmonary capillary wedge pressure (PCWP) and cardiac output (CO) (see par. 15).
Regarding Claim 4, Watts discloses wherein an increase in LAP and/or PCWP from the first pulmonary hemodynamic value to the second pulmonary hemodynamic value of less than 5 mm Hg indicates that the left ventricle is improving (see par. 35). 
Regarding Claim 5, Watts discloses modifying treatment if the left ventricle is improving, the modifying comprising explanting the LVAD from the patient (see par. 54).

Claim(s) 3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watts et al. (PG Pub. 2013/0309328) in view of Edelman et al. (PG Pub. 2007/0021358), and further in view of Fine et al. (PG Pub. 2012/0093948).
Regarding Claims 3 and 6, Watts discloses wherein the inhaled nitric oxide is administered at a concentration of 5 to 80 ppm (see par. 74), but does not disclose a length of time for administration. Fine discloses a similar system that administers inhaled nitric oxide at a concentration of 5-80 ppm for at least 10 minutes performed between one and five times per day (see par. 99). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide this dosage because Fine teaches this is sufficient for patients to self-administer using an ambulatory device (see par. 98 and 99).
Regarding Claim 7, the examiner considers the intermittent administering of NO necessarily includes discontinuing the inhaled nitric oxide administration; and repeating the preloading and discontinuation to exercise the left ventricle of the patient's heart (see par. 366).
Regarding Claim 8, Watts and Edelman do not elaborate on output parameters of the LVAD. Fine discloses measuring one or more pulmonary hemodynamic parameters comprises monitoring one or more output parameters of the LVAD (see LVAD flow; par. 300). It would have been obvious to one of ordinary skill in the art at the time of the invention to monitor LVAD flow because Fine teaches it is a good indicator in determining the reduction of external support (see par. 300).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baldassarre et al. (PG Pub. 2010/0331405) discloses inhalation of NO for patients with pre-existing left ventricular dysfunction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792